ORDER

PER CURIAM.
Sarnie Louis (Defendant) appeals the judgment of conviction entered after a jury found him guilty of driving while his license was revoked. Defendant contends the trial court abused its discretion in admitting an exhibit containing his entire driving record and permitting the jury to review the exhibit during deliberations. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error *480of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment in accordance with Rule 30.25(b).